DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 08/02/2022 has been reviewed and considered with the following results:
As to the objection to the drawings, Applicants’ amendments have overcome the objection, as such; the objection has been withdrawn. 
As to the prior rejections to Claims 1-10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicants’ amendments have overcome the rejections, as such; the rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. Qianqian Wu, on 08/05/2022.
The application has been amended as follows: 
Claims 11-13 have been cancelled.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a clocking system of an intellectual property module comprising a very specific structural limitation such as a sub-module clocking component connected to the phase locked loop block for operating different operating frequencies from the reference clock; a global clock comprising: a 0° phase shifted clock for receiving clock output; a 90° phase shifted clock for receiving clock output: a 180° phase shifted clock for duty cycle correction and cycle-to-cycle correction; and a 270° phase shifted clock for duty cycle correction and cycle-to-cycle correction; and a configurable phase compensation FIFO including a host interface backpressure and a non-backpressure handling component, wherein said sub-module clocking component are multiplexed into different clock domains to clock data path and to a clock address or a command path respectively; said phase compensation FIFO is clocked on one end by the multiplexed clock domain and clocked by the clock phase alignment clock; and said clocking system supports stitching modular periphery intellectual property blocks to form wide external memory interfaces; and being configured in the combination with the rest of the limitations of the base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 5, 2022